DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 5-17 are pending. 
Claims 13-15 are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 5-12 and 16-17 are rejected.   

Response to Amendment/Arguments
The Amendment filed 18 May 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Claims
The objection of claims 1, 5, and 7 for informalities has been overcome by the amendments correcting the informalities. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 1, 5-12 and 16 under 35 USC 112(b) has been overcome by the amendments to claims 1 and 5. The rejection has been withdrawn.
35 USC § 103 Rejection
The rejection of claims 1-3, 5-12 and 16 under 35 USC 103 for being obvious over Koehler et al. US 2014/0315898 A1 has been overcome for claims 2-3 because these claims have been canceled. The rejection is maintained for claims 1, 5-12 and 16 because Applicant’s remarks are not persuasive.
 Applicant argues that “Koehler provides no motivation or suggestion to particularly select compound Ib-168 or Ib-171 from among 453 exemplified compounds” and that the laundry lists of Koehler “do not provide” one of skill in the art with any reason to pick and choose to arrive at the particularly claimed active compound combinations [] without impermissible use of hindsight reconstruction.” This is not persuasive because (1) Koehler teaches the same components of the claimed combination, each component is explicitly exemplified, with the only difference being the lack of actual combination of the components; (2) one of ordinary skill in the art could have combined the components, as Koehler teaches the active compounds may be used in a mixture with a second agriculturally active compound; (3) each compound merely performs the same function as it does separately; and (4) the skilled artisan would have recognized that the results of the combination would have predictably produced a useful agricultural composition. It would have been obvious to try combining any one of the exemplified active compounds with any one of the exemplified agricultural compounds because Koehler teaches combining two active compounds produces a new agricultural composition with synergistic effects. See, e.g., claims 1 and 13, paragraphs [0285], [0304], and p. 131.
Applicant argues that “Koehler does not exemplify any synergistic combinations” and, “[d]ue to the highly unpredictable nature of the chemical arts, one of skill in the art would not have expected synergistic effects from the hundreds of thousands, or millions, of combinations possible from picking and choosing among Koehler’s laundry lists.” This is not persuasive because Koehler need not actually prepare the claimed combination for the combination to be obvious. It is sufficient for a prima facie case that Koehler teach the components and that they can be combined with mixing partners so that “synergistic effects are obtained.” Since Koehler expressly teaches combining the two types of agriculturally active compounds and that the resulting combination would have agriculturally useful properties, the combination would have been obvious.
Applicant argues that the instant specification provides unexpected results for the claimed combination in Examples A, B, C, and D, wherein the claimed combinations exhibited an unexpected significant increase in efficacy against M. persicae, T. urticae, or M. incognita compared to the individual components of the combination. This is not persuasive because Koehler teaches that “synergistic effects are obtained” when an active compound is combined with another active compound listed, such as abamectin. Therefore, it is not unexpected that the claimed combination exhibits synergistic properties. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. US 2014/0315898 A1.
The claims are drawn in part to a compound combination or a product comprising a compound of formula (I), 
    PNG
    media_image1.png
    137
    235
    media_image1.png
    Greyscale
, and abamectin, for example, for controlling pests.
Koehler et al. teach “[a]n active compound composition comprising at least one compound as claimed in claim 1 and at least one further insecticidally, acaricidally or nematicidally active compound.” Examples of the compound of claim 1 include the enantiomers Ib-168, 
    PNG
    media_image2.png
    237
    402
    media_image2.png
    Greyscale
, and Ib-171, 
    PNG
    media_image3.png
    231
    400
    media_image3.png
    Greyscale
. Examples of the further active compound (a.k.a. “mixing partners”) include chloride channel activators, such as abamectin. “[B]y combining the active compounds [] and mixing partners, synergistic effects are obtained.” See, e.g., claims 1, 13, para. [0285], [0304], and p. 131. “[I]t is possible to treat all plants and plant parts [] including the transgenic plants” (para. [0360]).
Koehler et al. teaches the components of the claimed combination but does not prepare the combination. However, a POSITA would have found it obvious to try the claimed combination because the compounds Ib-168 and Ib-171 are disclosed among a finite list of pest-controlling compounds that exhibit synergistic effects when combined with a second active agent. Abamectin is disclosed in another finite list of suitable agents. Thus, there was a finite number of options for successfully meeting the market need for an insecticide/acaricide having “high selectively and improved compatibility in crops of useful plants” “in particular at relatively low application rates” (para. [0004]).  Accordingly, the prior art combination corresponds to the claimed invention as follows:
Claim 1, a combination comprising a compound of formula (I), 
    PNG
    media_image4.png
    133
    229
    media_image4.png
    Greyscale
, with abamectin.
Claim 5, wherein the compound of formula (I) is the (+) enantiomer: either Ib-168, 
    PNG
    media_image2.png
    237
    402
    media_image2.png
    Greyscale
, or Ib-171, 
    PNG
    media_image3.png
    231
    400
    media_image3.png
    Greyscale
. (It is unclear which enantiomer is which; however, each respective combination with abamectin is equally obvious.)
Claims 6-12 and 16 are drawn to the combination of claim 1 for a particular intended use. Since the intended use does not further limit the chemical structure (or any other structural feature) of the combination, the intended use is not given patentable weight. Therefore, the prior art applies as outlined with respect to claim 1.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. US 2014/0315898 A1, as applied to claims 1 and 5 above, in view of Antons et al. US 2011/0015405 A1 (family of WO 2011/006646).
Koehler et al. renders obvious the claimed compound combination of claims 1 and 5 as explained above, comprising the compound
    PNG
    media_image2.png
    237
    402
    media_image2.png
    Greyscale
, or Ib-171, 
    PNG
    media_image3.png
    231
    400
    media_image3.png
    Greyscale
, with abamectin. Koehler teaches that sulfoxide enantiomers can be obtained from the racemate or by asymmetric synthesis and cites WO 2011/006646, but does not teach the combination comprising a 60:40 mixture of the (+):(-) enantiomers Ib-168 and Ib-171. 
Antons teaches how to prepare enantiomerically enriched chiral sulfoxides of formula (I), 
    PNG
    media_image5.png
    206
    213
    media_image5.png
    Greyscale
 . The products have an enantiomer ratio “preferably of 60:40 to 95:5, more preferably of 75:25 to 90:10, [] most preferably (+):(-)-enantiomer.” See, e.g., claims 1 and 12, and paragraph [0069].
Since Koehler teaches that the active compound can be prepared as enantiomerically enriched mixtures and directs the person of ordinary skill in the art to Antons’ method for achieving this, the POSA would have found it obvious to prepare an enantiomerically enriched sulfoxide mixture comprising Koehler’s compounds Ib-168 and Ib-171 with abamectin, wherein the mixture has a ratio of 75:25 to 90:10 (+):(-)-enantiomer based on Anton’s most preferred embodiments. A POSA would have had a reasonable expectation of successfully achieving the targeted enrichment because compounds Ib-168 and Ib-171 share a significant structural feature  containing the chiral sulfoxide (i.e., 
    PNG
    media_image6.png
    114
    196
    media_image6.png
    Greyscale
). Due to the structural similarity of compounds Ib-168 and Ib-171 to Antons’ compounds, a POSA would have expected predictable results during the enrichment process. Since the prior art range of the ratio of 75:25 to 90:10 (+):(-)-enantiomer falls within the claimed range of “at least 60:40”, the prior art renders obvious the claimed combination comprising such a ratio of enantiomers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,058,114 in view of Koehler et al. US 2014/0315898 A1. 
The ‘114 patent contains claims to a method of controlling animal pests using the compound 
    PNG
    media_image7.png
    138
    244
    media_image7.png
    Greyscale
. The claims do not teach a second active ingredient.
Koehler teaches combining compounds of the formula, 
    PNG
    media_image8.png
    234
    325
    media_image8.png
    Greyscale
, such as 
    PNG
    media_image7.png
    138
    244
    media_image7.png
    Greyscale
(Ib-71) or its sulfoxide enantiomers Ib-168 and Ib-171, with a second active ingredient (i.e., “mixing partners”), such as abamectin. “[B]y combining the active compounds [] and mixing partners, synergistic effects are obtained.” See, e.g., claims 1, 13, para. [0285], [0304], and p. 131. “[I]t is possible to treat all plants and plant parts [] including the transgenic plants” (para. [0360]).
A POSITA would have found it obvious to try the claimed combination because Koehler teaches that combining a compound of formula 
    PNG
    media_image8.png
    234
    325
    media_image8.png
    Greyscale
with a second active agent would exhibit synergistic effects and there was a finite number of options for making a successful insecticide/acaricide combination having “high selectively and improved compatibility in crops of useful plants” “in particular at relatively low application rates” (para. [0004]).  Since ‘114 and Koehler combined teach the same components of the claimed combination, with the only difference being the lack of actual combination of the components and Koehler teaches how to combine the components, the skilled artisan would have recognized that the results of the combination would have predictably produced a useful agricultural composition, wherein each compound merely performs the same function as it does separately. The prior art combination corresponds to the claimed invention as follows:
Claim 1, a combination comprising a compound of formula (I), 
    PNG
    media_image4.png
    133
    229
    media_image4.png
    Greyscale
, with abamectin.
Claim 5, wherein the compound of formula (I) is the (+) enantiomer: either Ib-168, 
    PNG
    media_image2.png
    237
    402
    media_image2.png
    Greyscale
, or Ib-171, 
    PNG
    media_image3.png
    231
    400
    media_image3.png
    Greyscale
. (It is unclear which enantiomer is which; however, each respective combination with abamectin is equally obvious.)
Claims 6-12 and 16 are drawn to the combination of claim 1 for a particular intended use. Since the intended use does not further limit the chemical structure (or any other structural feature) of the combination, the intended use is not given patentable weight. Therefore, the prior art applies as outlined with respect to claim 1.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,058,114 in view of Koehler et al. US 2014/0315898 A1, as applied to claims 1 and 5 above, in view of Antons et al. US 2011/0015405 A1 (family of WO 2011/006646).
The ‘114 claims in view of Koehler et al. renders obvious the claimed compound combination of claims 1 and 5 as explained above, comprising the compound 
    PNG
    media_image7.png
    138
    244
    media_image7.png
    Greyscale
, or its enantiomers
    PNG
    media_image2.png
    237
    402
    media_image2.png
    Greyscale
, or Ib-171, 
    PNG
    media_image3.png
    231
    400
    media_image3.png
    Greyscale
, with abamectin. Koehler teaches that sulfoxide enantiomers can be obtained from the racemate or by asymmetric synthesis and cites WO 2011/006646, but neither ‘114 nor Koehler teach the combination comprising a 60:40 mixture of the (+):(-) enantiomers Ib-168 and Ib-171. 
Antons teaches how to prepare enantiomerically enriched chiral sulfoxides of formula (I), 
    PNG
    media_image5.png
    206
    213
    media_image5.png
    Greyscale
 . The products have an enantiomer ratio “preferably of 60:40 to 95:5, more preferably of 75:25 to 90:10, [] most preferably (+):(-)-enantiomer.” See, e.g., claims 1 and 12, and paragraph [0069].
Since Koehler teaches that the active compound can be prepared as enantiomerically enriched mixtures and directs the person of ordinary skill in the art to Antons’ method for achieving this, the POSA would have found it obvious to prepare an enantiomerically enriched sulfoxide mixture of the enantiomers of 
    PNG
    media_image7.png
    138
    244
    media_image7.png
    Greyscale
(Koehler’s compounds Ib-168 and Ib-171) with abamectin, wherein the mixture has a ratio of 75:25 to 90:10 (+):(-)-enantiomer based on Anton’s most preferred embodiments. A POSA would have had a reasonable expectation of successfully achieving the targeted enrichment because compounds Ib-168 and Ib-171 share a significant structural feature  containing the chiral sulfoxide (i.e., 
    PNG
    media_image6.png
    114
    196
    media_image6.png
    Greyscale
). Due to the structural similarity of compounds Ib-168 and Ib-171 to Antons’ compounds, a POSA would have expected predictable results during the enrichment process. Since the prior art range of the ratio of 75:25 to 90:10 (+):(-)-enantiomer falls within the claimed range of “at least 60:40”, the prior art renders obvious the claimed combination comprising such a ratio of enantiomers.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626